—Per Curiam.
Respondent was admitted to practice by this Court in 1980. His last known address is in New York City.
In October 2002, respondent pleaded guilty in the United States District Court for the Southern District of New York to felony narcotics charges (see 21 USC §§ 812, 841 [a] [1]; [b] [1] [A]; §§ 952, 960 [a] [1]; [b] [1] [B]). Petitioner moves for an order disbarring respondent and striking his name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b). Petitioner contends that respondent pleaded guilty to felonies essentially similar to the combination of two New York felony offenses, namely Penal Law §§ 105.15 and 220.21. Respondent has not replied to the motion, which we grant.
*903Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another an opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).